Citation Nr: 1634871	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  15-09 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total disability rating based on convalescence for a service-connected disability. 

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), currently evaluated at 50 percent effective April 5, 2016.  

3.  Entitlement to an earlier effective date than December 29, 2015 for service connection for chronic renal disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2014 and March 2016 rating decisions by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for disc disease of the lumbar spine as secondary to his service-connected lumbar strain has been raised by the record and was referred by the Board in a January 2016 decision, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date than December 29, 2015 for service connection for chronic renal disease addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a temporary total disability rating based on convalescence for a service-connected disability.

2.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a higher initial disability rating for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a temporary total disability rating based on convalescence for a service-connected disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

The Veteran perfected an appeal as to the issues of entitlement to a temporary total disability rating based on convalescence for a service-connected disability and entitlement to a higher initial disability rating than 30 percent for PTSD.  In April 2016, the Veteran submitted a signed statement indicating that he wished to withdraw those issues on appeal pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  Although the Veteran was afforded a Supplemental Statement of the Case regarding a temporary total disability rating subsequent to his request to withdraw the issue, neither the Veteran nor his representative has indicated that they wish to proceed with the appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeals regarding a temporary total disability rating based on convalescence for a service-connected disability and a higher initial disability rating for PTSD.  Therefore, the issues are dismissed.


ORDER

The appeal as to entitlement to a temporary total disability rating based on convalescence for a service-connected disability is dismissed.  

The appeal as to entitlement to a higher initial disability rating in excess of 30 percent for PTSD is dismissed.


REMAND

The Board notes that in a March 2016 rating decision, entitlement to chronic renal disease was granted at 30 percent effective December 29, 2015.  The Veteran submitted a notice of disagreement with the assigned effective date in March 2016.  The RO has neither provided the Veteran with any additional requests for development nor provided a Statement of the Case.  The Board must remand the claim for the RO to proceed with the appeal by issuing a Statement of the Case and to giving the Veteran an opportunity to perfect an appeal of such issue by submitting a timely Substantive Appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a Statement of the Case addressing the issue of entitlement to and earlier effective date for chronic renal disease.  The Veteran should be clearly advised of the time in which he has to file a Substantive Appeal if he wants to continue an appeal with respect to this matter.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


